Citation Nr: 1732677	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  15-40 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1958.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1. The Veteran was exposed to cement dust during active duty.

2. The in-service cement dust exposure has been related to the currently-diagnosed COPD.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a lung disorder, diagnosed as COPD was incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The "continuity of symptomatology" provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran's diagnosed COPD is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran contends in lay statements and Board hearing testimony that COPD is related to exposure to cement dust and other construction materials in service.  He reported that he was hospitalized when he was stationed at the Naval Base in Guantanamo Bay, Cuba for a lung infection from breathing in dust at a cement block plant, but noted that these hospital records had not been located.  His wife testified that he was told that he lost 20 percent of his lung capacity when he was hospitalized in service.  He testified that his lung condition worsened over the last 20 years and that he had been treated with inhalers.  

Turning to the first element, the Veteran has currently-diagnosed COPD shown by VA and private treatment records and a January 2013 VA examination.  Next, he was exposed to cement dust and other construction materials in service and has provided credible lay evidence identifying treatment for a lung infection in service.  The DD-214 shows that he worked as a construction mechanic in the Navy.  He identified treatment for breathing problems, coughing, and fluid in the lungs at the Naval Hospital in Guantanamo Bay around June or July 1956.  

Service treatment records do not include any record of hospitalization or treatment in June or July 1956, but service personnel records indicate that he was stationed with a construction battalion during this time.  Accordingly, it is reasonable to conclude that he was regularly exposed to construction materials such as cement dust in service.    

While service treatment records do not reflect any treatment for lung symptoms or a lung infection in service, the Veteran's statements and testimony are credible and identify treatment for an acute lung infection or breathing problems in service.  His statements have been consistent throughout the record, and additional testimony from his wife indicates that lung capacity was found to be reduced at the time he was treated in service.  

Next, the evidence is at least in equipoise as to whether currently-diagnosed COPD is related to service.  Evidence weighing against the claim includes a June 2013 VA examiner opined that COPD was less likely than not caused by an in-service injury, event, or illness.  The examiner discussed medical literature indicating that asbestos related-disorders were caused by inhalation of asbestos fibers.  He noted that a review of the record did not reveal evaluation, treatment for, or a diagnosis of asbestosis, and reasoned that COPD was an obstructive ventilator condition while asbestosis was a restrictive ventilator condition.  

The examiner, opined, therefore, that the Veteran's COPD was less likely related to the Veteran's service as a construction mechanic.   The Board assigns this opinion less probative weight because, while the examiner indicated that COPD was less likely than not related to service, in his reasoning, the examiner discussed only whether the Veteran had an asbestos-related lung disorder.  The examiner did not address whether COPD could otherwise be related to cement dust or other environmental irritants associated with his duties as a construction mechanic in service.  

In contrast Dr. S.S., the Veteran's treating physician and a specialist in pulmonary medicine, opined in April 2017 that COPD was most likely caused by or a result of the Veteran's tobacco history and cement powder exposure in the 1950s.   This opinion was based on Dr. S.S.'s knowledge of the Veteran's medical history as his treating physician and on the Veteran's reported history of exposure to cement powder in service, as well as a reduced lung functioning reported at the time the he was treated in service.  

Because the Board has found that the Veteran provided a credible history as to his exposures and treatment in service, the medical opinion, which was provided by a physician specializing in pulmonary diseases, is probative.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for COPD is warranted.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required with regard to that claim. 


ORDER

Service connection for a lung disorder, diagnosed as COPD, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


